DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Sekiguchi et al. (US 2017/0210425 A1).
Regarding claim 1, Sekiguchi et al. disclose a front side member (Fig. 1, 12) connected to a dash panel (Fig. 1, 22); a front pillar (Fig. 1, 13) disposed in height direction of a vehicle body, and including a lower part connected to the front side member (Fig. 1 illustrates the lower part of 13 connected with the front side member 12); a front side upper member (Fig. 1, 14) configured to connect a front part of the front side member (12) and an upper part of the front pillar (Fig. 1 illustrates 14 connecting the front portion of 12 to the upper portion of 13); and a reinforcement unit (Fig. 5, 31 with 43 of 25/26 and 53 with 44 and 56 and see para. [0061]) connected with the dash panel (para. [0076]) and configured to connect a rear part of the front side member (12) and an upper portion of the front pillar (para. [0077] and Fig. 5 illustrates the rear part of 12 connected to the upper part of 13 via 43 of 25/26).
As to claim 2, Sekiguchi et al. disclose wherein: the front part of the front side member (12), the front side upper member (14) and the reinforcement unit (31 with 43 of 25/26 and 53 with 44 and 56) are configured to form a first connection structure with a rhombus shape (Fig. 5 illustrates a connection structure capable of forming the claimed rhombus shape), and the rear part of the front side member, the reinforcement unit and the front pillar are configured to form a second connection structure with a rhombus shape (Fig. 5 also illustrates the connection points on the rear part of 12 and 43 and 13 can be configured into a rhombus shape).  
Regarding claim 3, Sekiguchi et al. disclose wherein the reinforcement unit (31 with 43 of 25/26 and 53 with 44 and 56) comprises: a reinforcement body portion (Fig. 3, 46) is configured to protrude in a front direction of the vehicle body; a reinforcement side portion (Fig. 3, 56) is configured to be bent from the reinforcement body portion (para. [0076]); and a reinforcement flange portion (Fig. 4A, 35) is configured to be bent at the reinforcement side portion and joined to the dash panel.
As to claim 4, Sekiguchi et al. disclose further comprising a front shock absorber housing panel (Fig. 1, 19) connected to the front side member (12), wherein a rear end of the front shock absorber housing panel is joined to the reinforcement body portion.  
Regarding claim 5, Sekiguchi et al. disclose wherein the front side member (12) further includes a front side member side surface (Fig. 3, 49) configured to be bent at a front side member upper surface, wherein the front side member upper surface is connected to the reinforcement body portion, and the front side member side surface is connected to the reinforcement side portion (para. [0071]).  
As to claim 6, Sekiguchi et al. disclose wherein the front side member upper surface includes an end surface having a curved end, wherein the end surface is connected to the reinforcement body portion (Fig. 3 illustrates the curved end with the third bending portion 53 and see para. [0071]).  
Regarding claim 7, Sekiguchi et al. disclose wherein the reinforcement unit (43 of 25/26 and 53 with 44 and 56) includes an upper body (Fig. 3, 47a) and a lower body (Fig. 3, 47b), wherein the upper body and the lower body are overlapped and connected, and the overlapped part is configured to support the front side member (12) upper surface (Fig. 3).  
As to claim 8, Sekiguchi et al. disclose further comprising a bulk head (Fig. 10, 78) provided inside the reinforcement unit configured to support the front side member upper surface.  
Regarding claim 9, Sekiguchi et al. disclose wherein the reinforcement unit further includes an upper reinforcement flange portion (Fig. 3, 34) formed to be bent to join the upper portion of the front pillar.
As to claim 10, Sekiguchi et al. disclose further comprising a front side member (12) inner rear gusset (Fig. 2, 16) provided at a rear part of the reinforcement unit (Fig. 4B, 25), wherein a notch is formed in the reinforcement unit to support the front side member inner rear gusset (Fig. 4B illustrates the notch portion for receiving 16).  
Regarding claim 11, Sekiguchi et al. disclose wherein a strength bead (Fig. 4B, 66) is formed in the reinforcement unit.  
As to claim 14, Sekiguchi et al. disclose wherein a connection portion (Fig. 2, 81) between the front pillar (13) and the reinforcement unit (Fig. 5, 31 with 43 of 25/26 and 53 with 44 and 56 ) is formed lower than a connection portion (Fig. 6, 39) between the front side upper member (14) and the front pillar (Fig. 6 illustrates the connection portion 81 at a position lower than the connection point 39).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasui et al. (US 8,596,711 B2) disclose vehicle body reinforcement structure that includes a front side member and a structure that efficiently absorbs collision energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/October 7, 2022
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612